UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2009 Commission file number 001-31539 ST. MARY LAND & EXPLORATION COMPANY (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 41-0518430 (I.R.S. Employer Identification No.) 1776 Lincoln Street, Suite 700, Denver, Colorado (Address of principal executive offices) (Zip Code) (303) 861-8140 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes oNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer þ Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined by Rule 12b-2 of the Exchange Act). YesoNo þ Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. As of October 27, 2009 the registrant had 62,536,644 shares of common stock, $0.01 par value, outstanding. ST. MARY LAND & EXPLORATION COMPANY INDEX Part I. FINANCIAL INFORMATION PAGE Item 1. Financial Statements (Unaudited) Consolidated Balance Sheets September 30, 2009, and December 31, 2008 3 Consolidated Statements of Operations Three and Nine Months Ended September 30, 2009, and 2008 4 Consolidated Statements of Stockholders’ Equity and Comprehensive Income (Loss) September 30, 2009, and December 31, 2008 5 Consolidated Statements of Cash Flows Nine Months Ended September 30, 2009, and 2008 6 Notes to Consolidated Financial Statements September 30, 2009 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 28 Item 3. Quantitative and Qualitative Disclosures About Market Risk (included within the content of Item 2) 59 Item 4. Controls and Procedures 59 Part II. OTHER INFORMATION Item 1A. Risk Factors 59 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 60 Item 6. Exhibits 61 PART I.FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS ST. MARY LAND & EXPLORATION COMPANY AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS(UNAUDITED) (In thousands, except share amounts) September 30, December 31, ASSETS (As adjusted, Note 7) Current assets: Cash and cash equivalents $ $ Short-term investments - Accounts receivable, net of allowance for doubtful accounts of $16,919 in 2009 and $16,788 in 2008 Refundable income taxes Prepaid expenses and other Accrued derivative asset Total current assets Property and equipment (successful efforts method), at cost: Land Proved oil and gas properties Less - accumulated depletion, depreciation, and amortization ) ) Unproved oil and gas properties, net of impairment allowance of $51,511 in 2009 and $42,945 in 2008 Wells in progress Materials inventory, at lower of cost or market Oil and gas properties held for sale less accumulated depletion, depreciation, and amortization Other property and equipment, net of accumulated depreciation of $16,617 in 2009 and $13,848 in 2008 Other noncurrent assets: Accrued derivative asset Restricted cash subject to Section 1031 Exchange - Other noncurrent assets Total other noncurrent assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable and accrued expenses $ $ Accrued derivative liability Deferred income taxes Total current liabilities Noncurrent liabilities: Long-term credit facility Senior convertible notes, net of unamortized discount of $22,716 in 2009, and $28,787 in 2008 Asset retirement obligation Asset retirement obligation associated with oil and gas properties held for sale Net Profits Plan liability Deferred income taxes Accrued derivative liability Other noncurrent liabilities Total noncurrent liabilities Commitments and contingencies Stockholders' equity: Common stock, $0.01 par value: authorized- 200,000,000 shares; issued:62,638,839 shares in 2009 and 62,465,572 shares in 2008; outstanding, net of treasury shares: 62,511,946 shares in 2009 and 62,288,585 shares in 2008 Additional paid-in capital Treasury stock, at cost:126,893 shares in 2009 and 176,987 shares in 2008 ) ) Retained earnings Accumulated other comprehensive income (loss) ) Total stockholders' equity Total Liabilities and Stockholders' Equity $ $ The accompanying notes are an integral part of these consolidated financial statements. -3- ST. MARY LAND & EXPLORATION COMPANY AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) (In thousands, except per share amounts) For the Three Months For the Nine Months Ended September 30, Ended September 30, (As adjusted, Note 7) (As adjusted, Note 7) Operating revenues and other income: Oil and gas production revenue $ Realized oil and gas hedge gain (loss) ) ) Gain (loss) on divestiture activity(Note 13) Marketed gas system and other operating revenue Total operating revenues and other income Operating expenses: Oil and gas production expense Depletion, depreciation, amortization, and asset retirement obligation liability accretion Exploration Impairment of proved properties 91 Abandonment and impairment of unproved properties Impairment of materials inventory - - General and administrative Bad debt expense - - Change in Net Profits Plan liability ) ) Marketed gas system expense Unrealized derivative (gain) loss ) Other expense Total operating expenses Income (loss) from operations ) Nonoperating income (expense): Interest income 90 Interest expense ) Income (loss) before income taxes ) ) Income tax benefit (expense) ) ) Net income (loss)
